Citation Nr: 9916392	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  98-06 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for urticaria.  

3.  Entitlement to an effective date earlier than November 6, 
1995, for the assignment of a compensable evaluation for 
tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
May 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  

In October 1998, the veteran had a videoconference hearing at 
the RO before the below signing Board member.  


FINDINGS OF FACTS

1.  All the evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.  

2.  The veteran developed PTSD as a result of stressors 
during his tour of duty in Vietnam.  

3.  The veteran developed and experienced chronic urticaria 
while in service and continued to experience urticaria after 
service.  

4.  The veteran's original claim for service connection for 
hearing loss was received on August 11, 1970; service 
connection for tinnitus was not claimed.  

5.  The report of a December 1970 VA compensation and pension 
examination showed findings of tinnitus.  
6.  In a January 1971 rating decision service connection for 
bilateral hearing loss was established and the disability was 
rated noncompensably disabling from May 30, 1970, the date of 
receipt of the veteran's claim for VA compensation benefits.  
The issue of entitlement to service connection for tinnitus 
was not considered by the RO.  

7.  In March 1976, regulations governing ratings for ear 
disabilities were revised which provided for a 10 percent 
evaluation for persistent tinnitus based on head injury, 
concussion, or acoustic trauma.  

8.  The veteran submitted a VA treatment record dated on June 
30, 1993, which reflected complaints of tinnitus.  


CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154 
(West 1991); 38 C.F.R. § 3.304(f) (1998).  

2.  Urticaria was incurred in service.  38 U.S.C.A. §§ 1110, 
1154 (West 1991); 38 C.F.R. § 3.303 (1998).  

3.  The criteria for an effective date of June 30, 1992, for 
a 10 percent evaluation for tinnitus have been met.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.114 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims are well grounded 
with in the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that these claims are plausible.  The Board is 
also satisfied, with respect to such claims, that all 
relevant facts have been properly developed, and that no 
further assistance to the veteran is required by statute.  

I.  PTSD

Service connection for PTSD requires (1) medical evidence 
establishing a clear diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and (3) a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  With regard to the second criterion, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f).  

The United States Court of Veterans Appeals has held that 
where it is determined, through recognized military citations 
or other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding the 
claimed stressors must be accepted as conclusive as to their 
actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be satisfactory e.g., 
credible, and consistent with the circumstances, conditions, 
or hardships of the combat service.  Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  However, where VA determines from the 
evidence that the veteran did not engage in combat with the 
enemy or where the veteran, even if he did engage in combat, 
is claiming stressors not related to combat, his lay 
testimony alone is not enough to establish that the stressors 
actually occurred.  Rather, his testimony must be 
corroborated by credible supporting evidence and must not be 
contradicted by service records.  38 C.F.R. § 3.304(f); Doran 
v. Brown, 6 Vet. App. 283, 289 (1995); Zarycki, 6 Vet. App. 
at 98.  

Service medical records disclose that in April 1968 the 
veteran complained of being nervous.  When examined for 
separation in May 1970, the veteran related a history of 
nervousness.  
The evidence includes numerous post service medical records 
beginning the 1990s for treatment of psychiatric problems.  
These documents disclose that the veteran was seen by VA on 
an outpatient basis for symptoms relating to the veteran's 
Vietnam experience.  The diagnoses of PTSD and rule out PTSD 
were entered.  At VA Psychological Testing dated in 1993, the 
veteran related having been witness to deaths of comrades and 
the enemy during his tour of duty in Vietnam.  The examiner 
concluded that the testing resulted in a diagnosis of PTSD 
and schizotypal personality disorder.  When examined by VA in 
June 1997, the veteran related that he was wounded in an 
ambush and lost sight in the right eye, that the conveys in 
which he was engaged were constantly under fire, that he was 
constantly in an ambush alley, and that he saw dead bodies at 
a hospital in Du Pho of wounded civilians and mutilated 
bodies.  At the conclusion of the mental status examination, 
the examiner opined that the veteran had PTSD based on the 
veteran's chronic and constant exposure to enemy fire while 
in Vietnam and the exposure to the results of war.  The 
examiner added that the veteran met the majority of the 
diagnostic criteria for PTSD based on the fourth edition of 
the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV).  

Based on such findings, the RO directed another VA 
examination for the purpose of determining whether the 
veteran met all of the criteria for PTSD.  In October 1997, a 
VA examiner indicated that the veteran did not meet all of 
the criteria listed in DSM-IV for PTSD; however, the examiner 
stated that each and every criteria listed in DSM-IV did not 
have to be present for a diagnosis of PTSD.  The examiner 
essentially opined that the veteran had PTSD based on chronic 
and constant exposure to enemy fire and the results of 
combat.  The examiner also acknowledged that part of the 
veteran's psychological difficulties stemmed from service 
experiences and that other aspects were secondary to 
personality and character deficiencies.  Overall, the 
examiner indicated that the veteran has mild to moderate PTSD 
symptomatology.  

The veteran asserts that he developed PTSD as a result of his 
Vietnam combat experiences.  The record includes a number of 
statements and the transcripts of the veteran's October 1998 
hearing personal regarding the veteran's claimed stressors.  
In a January 1997 statement, the veteran stated that he 
experienced a number of ambushes, that he was constantly 
exposed to dead bodies, that he was in constant fear for his 
life. The veteran's service record establishes that the 
veteran's awards and decorations include the Purple Heart.  
These records also reflect that the veteran served in Vietnam 
from October 1968 to October 1969.  

The record establishes that the veteran was awarded the 
Purple Heart for combat, and VA examiners have opined that 
the veteran has PTSD based on combat exposure.  While the 
Board recognizes that the veteran has been diagnosed as 
having psychiatric disabilities other than PTSD, the Board is 
persuaded by the October 1997 VA examiner's assessment that 
the veteran continues to experience mild to moderate PTSD 
which is associated with his service experiences.  Based on 
the foregoing, the Board is of the view that the evidence 
supports the veteran's claim for service connection for PTSD.  

II. Urticaria

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1994).  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

In Savage v. Goober, 10 Vet. App. 488 (1997), the Court of 
Veterans Appeals (Court) established the following rules with 
regard to claims addressing the issue of chronicity:  the 
chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  Id., at 495-498.  

The veteran claims that he developed urticaria as a result of 
service.  The report of an entrance examination dated in May 
1967 is negative for complaints findings or diagnoses 
pertaining to a skin disorder.  A service medical record 
dated in April 1968 reflects that the veteran was seen at a 
service hospital for a rash on his chest and back, and the 
impression was nervous dermatitis.  In the latter part of 
April 1968, the veteran related a history of recurrent 
papular migratory rash of a two-year duration.  The 
diagnostic impression was chronic papula urticaria.  Based on 
these factors, the Board is satisfied that the veteran's 
inservice episodes of urticaria were chronic.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, supra.  Moreover, post service 
medical evidence beginning in the 1990s reveals that the 
veteran continued to complain of and receive treatment for 
skin discomforts including hives, blisters and rashes.  At a 
VA examination dated in October 1997, the veteran complained 
of chronic skin problems and related a service medical 
history of the condition.  The examiner reviewed the 
veteran's claims file.  Although the examiner indicated that 
at the time of the examination the veteran's skin was normal, 
the examiner noted multiple accounts of the urticaria and a 
history of urticaria and entered a diagnosis of urticaria and 
pruritus of unknown cause with a history of the condition as 
described.  Based on these factors the Board is of the view 
that the veteran's urticaria cannot be disassociated from 
service.  Therefore, the Board is of the opinion that the 
claimed disability is of service origin.  Accordingly, 
service connection for urticaria is granted.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.  

The Board recognizes that the RO initially determined that 
the veteran's skin disorder preexisted service based on a 
history provided by the veteran on a service medical record 
dated in April 1968 wherein the veteran indicated that he had 
had skin problems two years prior.  Having made such a 
determination, the RO found that a skin disorder was not 
aggravated by service and denied the claim.  The veteran will 
be considered to have been in sound condition when examined, 
accepted and enrolled for service except for defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
38 C.F.R. § 3.304(b) (1998).  The United States Court of 
Veterans Appeals has held that a disability not noted as 
defined by at entry or on separation examination, but which 
is indicated by history provided by the veteran does not 
rebut the presumption of sound condition.  Crowe v. Brown, 7 
Vet. App. 228, 245 (1994).  The burden of proof is on VA to 
rebut the presumption by producing clear and unmistakable 
evidence that the veteran's disability existed prior to 
service.  In this case, the Board notes that the veteran's 
entrance examination is negative for complaints, findings, or 
diagnoses pertaining to a skin disorder and that there are no 
medical entries reflecting a skin disorder prior to service.  
Thus, the only evidence of record suggesting that the 
veteran's skin disorder existed prior to service is the 
history provided by the veteran in the April 1968 service 
medical record.  However, such evidence is insufficient to 
rebut the presumption of sound condition.  38 C.F.R. 
§ 3.304(b); Crowe v. Brown, supra.  Therefore, as set forth 
supra, the record establishes that the veteran's skin 
disorder developed as a result of service.  

III.  Tinnitus

The veteran asserts, in essence, that he is entitled to a 10 
percent evaluation for his service-connected tinnitus 
effective earlier than November 6, 1995.  Specifically, the 
veteran testified at a his personal hearing that he should 
have been assigned a 10 percent evaluation for tinnitus back 
to the date of his original claim which was received in 
August 1970.  

Service medical records reflect subjective complaints of 
tinnitus in both ears.  In August 1970, the veteran filed a 
formal claim for service connection for hearing loss and eye 
disability; tinnitus was not mentioned.  The report of a 
December 1970 VA compensation and pension examination 
revealed complaints of ringing in both ears, and the examiner 
determined that the veteran had tinnitus.  In a January 1971 
rating decision, the RO granted service connection for 
bilateral hearing loss.  The RO notified the veteran of its 
determination.  

In January 1997, the veteran submitted a statement in support 
of claim with a number of attached medical documents.  These 
documents include a VA outpatient treatment record dated on 
June 30, 1993, which reflects that the veteran complained of 
chronic ringing in his ears which the veteran claimed was 
associated with exposure to small arms fire.  In a VA medical 
report which does not include a date (but which was dictated 
and typed in October 1996) and undated VA clinical record, it 
was noted that the veteran complained of ringing in the ears.  
A November 1996 clinical record discloses that the veteran 
was seen for an audiologic evaluation.  At that time, the 
veteran related having experienced tinnitus in both ears 
since noise exposure in service.  

In a January 1998 rating decision, the RO determined that the 
January 1971 rating decision was clearly and unmistakably 
erroneous because the issue of entitlement to service 
connection for tinnitus was not considered.  In reaching such 
a determination, the RO found that the December 1970 VA 
examination raised an informal claim for service connection 
for tinnitus.  Accordingly, service connection was granted 
for tinnitus and noncompensable evaluation was assigned 
retroactive to May 30, 1970.  The RO noted that in May 1970, 
a noncompensable evaluation was the highest rating allowed 
for tinnitus under the rating schedule.  38 C.F.R. § 4.84b, 
Diagnostic Code (DC) 6260 (1971) and that years later a 
legislative change allowed for the granting of a 10 percent 
evaluation for tinnitus if the disability were persistent and 
the result of acoustic trauma.  As such, the RO considered 
the November 6, 1996, audiological report as the date of the 
claim for an increased rating for tinnitus.  Thus, a 10 
percent disability evaluation was assigned for tinnitus, 
effective from November 6, 1995, one year earlier than the 
date of the November 6, 1996 claim.  

The veteran claims that he is entitled to a 10 percent 
evaluation effective to the date in which he filed the 
original claim in August 1970.  The effective dates of an 
evaluation and award of compensation for direct service 
connection is the day following separation from active 
service or the date the entitlement arose if the claim is 
received within 1 year after separation from service; 
otherwise, date of receipt of the claim, or the date 
entitlement arose, whichever is later. 38 U.S.C.A. 
§ 5.110(a); 38 C.F.R. § 3.400.  In that connection, the 
veteran was service connected for tinnitus and assigned a 
noncompensable evaluation effective to May 1970 the date in 
which the veteran separated from service.  However, the 
provisions of the rating schedule in effect in 1970 provided 
that tinnitus was to be rated as noncompensably disabling 
unless it was a symptom of brain disease due to trauma or 
cerebral arteriosclerosis.  38 C.F.R. § 4.84b, Code 6260 
(1975).  

However, the rating schedule was amended in March 1976 to 
provide for a 10 percent evaluation for persistent tinnitus 
as a symptom of acoustic trauma.  41 Fed. Reg. 11,291, 11,298 
(1976).  

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a).  

The provisions of 38 U.S.C.A. § 5110(g) constitute an 
exception to 38 U.S.C.A. § 5110(a).  Section 5110(g) of title 
38, United States Code, provides that, subject to the 
provisions of § 5101 of title 38, where compensation, 
dependency and indemnity compensation, or pension is awarded 
or increased pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the act or administrative issue.  In no 
event shall such award or increase be retroactive for more 
than one year from the date of application therefor or the 
date of administrative determination of entitlement, 
whichever is earlier.  

The provisions of 38 C.F.R. § 3.114, which implement 
38 U.S.C.A. § 5110(g), state in pertinent part:  

(a).  Effective date of award.  Where pension, compensation, 
or dependency and indemnity compensation is awarded or 
increased pursuant to a liberalizing law, or a liberalizing 
VA issue approved by the Secretary [of VA] or by the 
Secretary's direction, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  Where pension, compensation, or 
dependency and indemnity compensation is awarded or increased 
pursuant to a liberalizing law or VA issue which became 
effective on or after the date of its enactment or issuance, 
in order for a claimant to be eligible for a retroactive 
payment under the provisions of this paragraph the evidence 
must show that the claimant met all eligibility criteria for 
the liberalized benefit on the effective date of the 
liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.  The provisions 
of this paragraph are applicable to original and reopened 
claims as well as claims for increase.  

(1)  If a claim is reviewed on the initiative of VA 
within one year from the effective date of the law or VA 
issue, or at the request of a claimant received within one 
year from that date, benefits may be authorized from the 
effective date of the law or VA issue.  

(2)  If a claim is reviewed on the initiative of VA more 
than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of administrative determination of 
entitlement.  

(3)  If a claim is reviewed at the request of the 
claimant more than one year after the effective date of the 
law or VA issue, benefits may be authorized for a period of 
one year prior to the date of receipt of such request.  See 
McCay v. Brown, 9 Vet. App. 183 (1996).  

As indicated supra, effective in March 1976 the law allowed 
for a 10 percent evaluation for tinnitus.  The record shows 
that the veteran submitted a VA treatment record dated on 
June 30, 1993, documenting complaints of tinnitus.  This is 
the first document that the Board can determine from the 
record showing symptoms associated with tinnitus since the 
March 1976 liberalizing law.  Thus, the Board considers the 
June 30, 1993, document as the date of an informal claim for 
an increased rating for tinnitus.  As such, the Board finds 
that the evidence supports the assignment of a 10 percent 
disability evaluation for tinnitus to be effective June 30, 
1992, one year prior to the June 30, 1993 claim.  38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114.  


ORDER

Service connection for PTSD is granted.  

Service connection for urticaria is granted.  

A 10 percent disability evaluation for tinnitus, effective to 
June 30, 1992, is granted, subject to the criteria applicable 
to the payment of monetary benefits.  



		
	F. JUDGE FLOWERS 
Member, Board of Veterans' Appeals



 Department of Veterans Affairs

